                                          IN THE
                               UNITED STATES DISTRICT COURT
                                         FOR THE
                               WESTERN DISTRICT OF VIRGINIA
                                    DANVILLE DIVISION

    UNITED STATES OF AMERICA                       )
                                                   )
                 v.                                )      CRIMINAL NO. 4:18-CR-00011
                                                   )
    MARCUS JAY DAVIS,                              )
             Defendant.                            )
                                                   )

                         REVISED PROPOSED JURY INSTRUCTIONS

          At the Court’s request, the United States submits the following proposed jury instructions,

   revised to address the remaining defendant only.

                                               Respectfully submitted,

                                               THOMAS T. CULLEN
                                               United States Attorney

                                               s/ Michael A. Baudinet
                                              Michael A. Baudinet
                                               Heather L. Carlton
                                               Ronald M. Huber
                                               Rachel B. Swartz
                                               Assistant United States Attorneys
                                               United States Attorney's Office
                                               255 West Main Street, Room 130
                                               Charlottesville, VA 22902
                                               Tel: 434-293-4283
                                               Michael.baudinet@usdoj.gov
                                               Heather.carlton@usdoj.gov
                                               Ron.huber@usdoj.gov
                                               Rachel.swartz@usdoj.gov




Case 4:18-cr-00011-MFU-RSB Document 1076 Filed 11/05/19 Page 1 of 82 Pageid#: 8300
                                     Part I – General Instructions

     Evidence Received in the Case – Stipulations, Judicial Notice, and Inferences Permitted

          The evidence in this case consists of the sworn testimony of the witnesses, all exhibits

   received in evidence, all facts which may have been agreed to or stipulated, and all facts and

   events which may have been judicially noticed.

          When the attorneys on both sides stipulate or agree as to the existence of a fact, you must

   accept the stipulation as evidence and regard that fact as proved.

          If the Court declares that it has taken judicial notice of some fact or event, you may

   accept the Court’s declaration as evidence and regard as proved the fact or event which has been

   judicially noticed.

          Any proposed testimony or proposed exhibit to which an objection was sustained by the

   Court and any testimony or exhibit ordered stricken by the Court must be entirely disregarded by

   you.

          Anything you may have seen or heard outside the Courtroom is not evidence and must be

   entirely disregarded.

          Questions, objections, statements, and arguments of counsel are not evidence in the case,

   unless made as an admission or stipulation of fact.

          You are to base your verdict only on the evidence received in the case. In your

   consideration of the evidence received, however, you are not limited to the bald statements of the

   witnesses or to the bald assertions in the exhibits. In other words, you are not limited solely to

   what you see and hear as the witnesses testify or as the exhibits are admitted. You are permitted

   to draw from the facts which you find have been proved such reasonable inferences as you feel

   are justified in the light of your experience and common sense.


                                                    2

Case 4:18-cr-00011-MFU-RSB Document 1076 Filed 11/05/19 Page 2 of 82 Pageid#: 8301
   AUTHORITY: 1A Kevin F. O’Malley, Jay E. Grenig & William C. Lee, Federal Jury Practice
   and Instructions, § 12.03 (6th ed. 2015) (modified); see also 1-5 L. Sand et al., Modern Federal
   Jury Instructions - Criminal, ¶ 5.02, Instruction 5-6 (2015).




                                                   3

Case 4:18-cr-00011-MFU-RSB Document 1076 Filed 11/05/19 Page 3 of 82 Pageid#: 8302
                                 Direct and Circumstantial Evidence

          There are two types of evidence which are generally presented during a trial – direct

   evidence and circumstantial evidence. Direct evidence is the testimony of a person who asserts

   or claims actual knowledge of a fact, such as an eyewitness. Circumstantial evidence is proof of

   a chain of facts and circumstances indicating the existence of a fact. The law makes no

   distinction between the weight or value to be given to either direct or circumstantial evidence.

   Nor is a greater degree of certainty required of circumstantial evidence than of direct evidence.

   You should weigh all the evidence in the case.




   AUTHORITY: 1A Kevin F. O’Malley, Jay E. Grenig & William C. Lee, Federal Jury Practice
   and Instructions, § 12.04 (6th ed. 2015).




                                                    4

Case 4:18-cr-00011-MFU-RSB Document 1076 Filed 11/05/19 Page 4 of 82 Pageid#: 8303
                                     Inferences from the evidence


          Inferences are simply deductions or conclusions which reason and common sense lead

   the jury to draw from the evidence received in the case. As the finders of fact, you are permitted

   to make all reasonable inferences from the evidence.




   AUTHORITY: 1A Kevin F. O’Malley, Jay E. Grenig & William C. Lee, Federal Jury Practice
   and Instructions, § 12.05 (6th ed. 2015) (modified).




                                                   5

Case 4:18-cr-00011-MFU-RSB Document 1076 Filed 11/05/19 Page 5 of 82 Pageid#: 8304
                                     Jury’s recollection controls


          If any reference by the Court or by counsel to matters of testimony or exhibits does not

   coincide with your own recollection of that evidence, it is your recollection which should control

   during your deliberations and not the statements of the Court or of counsel.

          You are the sole judges of the evidence received in this case.




   AUTHORITY: 1A Kevin F. O’Malley, Jay E. Grenig & William C. Lee, Federal Jury Practice
   and Instructions, § 12.07 (6th ed. 2015).




                                                   6

Case 4:18-cr-00011-MFU-RSB Document 1076 Filed 11/05/19 Page 6 of 82 Pageid#: 8305
                 Presumption of Innocence, Burden of Proof, and Reasonable Doubt
          The law presumes a defendant to be innocent of crime. Thus, the defendant, although

   accused of crimes in the First Superseding Indictment, begin the trial with a “clean slate” – with

   no evidence against him. The law permits nothing but legal evidence presented before the jury

   in court to be considered in support of any charges against the defendant. The presumption of

   innocence alone, therefore, is sufficient to acquit a defendant, unless the jurors are satisfied

   beyond a reasonable doubt of a defendant’s guilt after careful and impartial consideration of all

   the evidence in the case.

          It is not required that the government prove guilt beyond all possible doubt. The test is

   one of reasonable doubt.

          The jury will remember that a defendant is never to be convicted on mere suspicion or

   conjecture.

          The burden of proof is upon the prosecution to prove guilt beyond a reasonable doubt.

   This burden never shifts to a defendant for the law never imposes upon a defendant in a criminal

   case the burden or duty of calling any witnesses or producing any evidence. The defendant is

   not even obligated to produce any evidence by cross-examining the witnesses for the

   government.

          So if the jury, after careful and impartial consideration of all the evidence in the case, has

   a reasonable doubt that the defendant is guilty of a charge, it must acquit on that charge.


   AUTHORITY: 1A Kevin F. O’Malley, Jay E. Grenig & William C. Lee, Federal Jury Practice
   and Instructions, § 12.10 (6th ed. 2015) (modified), amended to conform with present state of
   law that no specific definition of reasonable doubt be given. See United States v. Walton, 207
   F.3d 694, 695 (4th Cir.), cert. denied 531 U.S. 865, 121 S.Ct. 158, 148 L.Ed.2d 106 (2000);
   United States v. Reives, 15 F.3d 42, 45 (4th Cir.1994); United States v. Headspeth, 852 F.2d 753,
   755 (4th Cir. 1988); United States v. Porter, 821 F.2d 968, 972 (4th Cir. 1987); United States v.
   Valezquez, 847 F.2d 140, 142-43 (4th Cir. 1988); United States v. Woods, 812 F.2d 1483, 1487
   (4th Cir. 1987); United States v. Love, 767 F.2d 1052, 1060 (4th Cir. 1985); United States v.
   Moss, 756 F.2d 329 (4th Cir. 1985).

                                                     7

Case 4:18-cr-00011-MFU-RSB Document 1076 Filed 11/05/19 Page 7 of 82 Pageid#: 8306
                                  Consider Each Count Separately


          A separate crime is charged against one or more of the defendants in each count of the

   First Superseding Indictment. Each charge, and the evidence pertaining to it, should be

   considered separately by the jury. The fact that you may find one defendant guilty or not guilty

   of one of the offenses charged should not control your verdict as to any other offense charged

   against that defendant or against any other defendant. You must give separate and individual

   consideration to each charge against each defendant.




   AUTHORITY: 1A Kevin F. O’Malley, Jay E. Grenig & William C. Lee, Federal Jury Practice
   and Instructions, §§ 12.12, 12.13 (6th ed. 2015).




                                                   8

Case 4:18-cr-00011-MFU-RSB Document 1076 Filed 11/05/19 Page 8 of 82 Pageid#: 8307
                                       Proof May Be Disjunctive


          I instruct you that although the First Superseding Indictment may charge a defendant with

   committing an offense in several ways, using conjunctive language (that is, “and”), it is

   sufficient if the government proves the offense in the disjunctive (that is, “or”). That is to say,

   the jury may convict on a unanimous finding of any of the elements of a conjunctively charged

   offense.

          Therefore, I instruct you that it is not necessary for the government to prove that the

   defendant did each of those things, named in that particular count of the First Superseding

   Indictment. It is sufficient if the government proves beyond a reasonable doubt that a defendant

   did one of the alternative acts as charged, as long as you all agree that the same particular

   alternative act was committed by a defendant, and that every element of the offense has been

   proven beyond a reasonable doubt. I will explain this further when I instruct you on the

   substantive counts charged.




   AUTHORITY: United States v. Simpson, 228 F.3d 1294, 1300 (11th Cir. 2000) (where an
   indictment charges in the conjunctive several means of violating a statute, a conviction may be
   obtained on proof of only one of the means, and the jury instruction may be properly framed in
   the disjunctive); United States v. Rhynes, 196 F.3d 207, 242, (4th Cir. 1999), aff’d in part, reh’g
   en banc on other grounds, 218 F.3d 310 (2000) (when a statute is worded in the disjunctive,
   federal pleading requires the government to charge in the conjunctive, but the district court can
   instruct the jury in the disjunctive).




                                                     9

Case 4:18-cr-00011-MFU-RSB Document 1076 Filed 11/05/19 Page 9 of 82 Pageid#: 8308
                                   Video and Audio Recordings


        Video and audio recordings have been received in evidence and have been played for

 you. Subtitles were added to these recordings solely for your convenience in assisting you in

 following the conversation or in identifying the speakers.

        The video and audio recordings themselves, however, are evidence in the case and the

 subtitles are not evidence. What you hear on the recording is evidence. What you read on the

 subtitles is not. If you perceive any variation between the two, you will be guided solely by the

 recordings and not by the subtitles.

        If you cannot, for example, determine from the recording that particular words were

 spoken or if you cannot determine from the recording who said a particular word or words, you

 must disregard the subtitles insofar as those words or that speaker are concerned.




 AUTHORITY: 1A Kevin F. O’Malley, Jay E. Grenig & William C. Lee, Federal Jury Practice
 and Instructions, § 14.09 (6th ed. 2015).




                                                 10

Case 4:18-cr-00011-MFU-RSB Document 1076 Filed 11/05/19 Page 10 of 82 Pageid#:
                                    8309
                                Credibility of Witnesses – Generally


         You, as jurors, are the sole and exclusive judges of the credibility of each of the witnesses

 called to testify in this case and only you determine the importance or the weight, if any, that

 their testimony deserves. After making your assessment concerning the credibility of a witness,

 you may decide to believe all of that witness’ testimony, only a portion of it, or none of it.

         In making your assessment of that witness you should carefully scrutinize all of the

 testimony given by that witness, the circumstances under which each witness has testified, and

 all of the other evidence which tends to show whether a witness, in your opinion, is worthy of

 belief. Consider each witness’ intelligence, motive to falsify, state of mind, and appearance and

 manner while on the witness stand. Consider the witness’ ability to observe the matters as to

 which he or she has testified and consider whether he or she impresses you as having an accurate

 memory or recollection of these matters. Consider also any relation a witness may bear to either

 side of the case, the manner in which each witness might be affected by your verdict, and the

 extent to which, if at all, each witness is either supported or contradicted by other evidence in the

 case.

         Inconsistencies or discrepancies in the testimony of a witness or between the testimony of

 different witnesses may or may not cause you to disbelieve or discredit such testimony. Two or

 more persons witnessing an incident or a transaction may simply see or hear it differently.

 Innocent misrecollection, like failure of recollection, is not an uncommon human experience. In

 weighing the effect of a discrepancy, however, always consider whether it pertains to a matter of

 importance or an insignificant detail and consider whether the discrepancy results from innocent

 error or from intentional falsehood.



                                                  11

Case 4:18-cr-00011-MFU-RSB Document 1076 Filed 11/05/19 Page 11 of 82 Pageid#:
                                    8310
        After making your own judgment or assessment concerning the believability of a witness,

 you can then attach such importance or weight to that testimony, if any, that you feel it deserves.

 You will then be in a position to decide whether the government has proven the charges beyond

 a reasonable doubt.




 AUTHORITY: 1A Kevin F. O’Malley, Jay E. Grenig & William C. Lee, Federal Jury Practice
 and Instructions, § 15.01 (6th ed. 2015).




                                                 12

Case 4:18-cr-00011-MFU-RSB Document 1076 Filed 11/05/19 Page 12 of 82 Pageid#:
                                    8311
                              Opinion Evidence – The Expert Witness


         As I explained during trial, the rules of evidence ordinarily do not permit witnesses to

 testify as to their own opinions or their own conclusions about important questions in a trial. An

 exception to this rule exists as to those persons who are described as “expert witnesses.” An

 “expert witness” is someone who, by education or by experience, may have become

 knowledgeable in some technical, scientific, or very specialized area. If such knowledge or

 experience may be of assistance to you in understanding some of the evidence or in determining

 a fact, an “expert witness” in that area may state an opinion as to a matter in which he or she

 claims to be an expert.

         You should consider each expert opinion received in evidence in this case and give it

 such weight, if any, as you may think it deserves. You should consider the testimony of expert

 witnesses just as you consider other evidence in this case. If you should decide that the opinion

 of an expert witness is not based upon sufficient education or experience, or if you should

 conclude that the reasons given in support of the opinion are not sound, or if you should

 conclude that the opinion is outweighed by other evidence, you may disregard the opinion in part

 or in its entirety.

         As I have told you several times, you – the jury – are the sole judges of the facts of this

 case.




 AUTHORITY: 1A Kevin F. O’Malley, Jay E. Grenig & William C. Lee, Federal Jury Practice
 and Instructions, § 14.01 (6th ed. 2015).




                                                  13

Case 4:18-cr-00011-MFU-RSB Document 1076 Filed 11/05/19 Page 13 of 82 Pageid#:
                                    8312
                                   Law Enforcement Witnesses


        You have heard the testimony of law enforcement officers. The fact that a witness may

 be employed as a law enforcement officer does not mean that his or her testimony is necessarily

 deserving of more or less consideration or greater or lesser weight than that of an ordinary

 witness.

        It is your decision, after reviewing all of the evidence, whether to accept the testimony of

 the law enforcement witness and to give to that testimony whatever weight, if any, you find it

 deserves.




 AUTHORITY: 1 L. Sand et al., Modern Federal Jury Instructions—Criminal, Chapter 7,
 Instruction No. 7-16 (modified) (2001). A Kevin F. O’Malley, Jay E. Grenig & William C.
 Lee, Federal Jury Practice and Instructions, § 15.01 (6th ed. 2015).




                                                 14

Case 4:18-cr-00011-MFU-RSB Document 1076 Filed 11/05/19 Page 14 of 82 Pageid#:
                                    8313
                        Credibility of Witnesses – Inconsistent Statement


        The testimony of a witness may be discredited or, as we sometimes say, impeached by

 showing that he or she previously made statements which are different than or inconsistent with

 his or her testimony here in court. The earlier inconsistent or contradictory statements are

 admissible only to discredit or impeach the credibility of the witness and not to establish the truth

 of these earlier statements made somewhere other than here during this trial. It is the province

 of the jury to determine the credibility of a witness who has made prior inconsistent or

 contradictory statements.

        If a person is shown to have knowingly testified falsely concerning any important or

 material matter, you obviously have a right to distrust the testimony of such an individual

 concerning other matters. You may reject all of the testimony of that witness or give it such

 weight or credibility as you may think it deserves.




 AUTHORITY: 1A Kevin F. O’Malley, Jay E. Grenig & William C. Lee, Federal Jury Practice
 and Instructions, § 15.06 (6th ed. 2015).




                                                  15

Case 4:18-cr-00011-MFU-RSB Document 1076 Filed 11/05/19 Page 15 of 82 Pageid#:
                                    8314
                         Credibility of Witnesses – Conviction of Felony


        The testimony of a witness may be discredited or impeached by evidence showing that

 the witness has been convicted of a felony, a crime for which a person may receive a prison

 sentence of more than one year.

        Prior conviction of a crime that is a felony is one of the circumstances which you may

 consider in determining the credibility of that witness.

        It is the sole and exclusive right of the jury to determine the weight to be given to any

 prior conviction as impeachment and the weight to be given to the testimony of anyone who has

 previously been convicted of a felony.




 AUTHORITY: 1A Kevin F. O’Malley, Jay E. Grenig & William C. Lee, Federal Jury Practice
 and Instructions, § 15.07 (6th ed. 2015).




 .




                                                  16

Case 4:18-cr-00011-MFU-RSB Document 1076 Filed 11/05/19 Page 16 of 82 Pageid#:
                                    8315
                            Effect of the Defendant’s Decision Not to Testify


            The defendant in a criminal case has an absolute right under our constitution not to

 testify.

            The fact that a defendant did not testify must not be discussed or considered in any way

 when deliberating and in arriving at your verdict. No inference of any kind may be drawn from

 the fact that a defendant decided to exercise his privilege under the constitution and did not

 testify.

            As stated before, the law never imposes upon a defendant in a criminal case the burden or

 duty of calling any witnesses or of producing any evidence.




 AUTHORITY: 1A Kevin F. O’Malley, Jay E. Grenig & William C. Lee, Federal Jury Practice
 and Instructions, § 15.14 (6th ed. 2015).




                                                    17

Case 4:18-cr-00011-MFU-RSB Document 1076 Filed 11/05/19 Page 17 of 82 Pageid#:
                                    8316
             Testimony – Accomplices, Informers, Immunity and Plea Agreements


        In this case, the government called as witnesses alleged accomplices, with whom the

 government has entered into plea agreements providing for the dismissal of some charges. Such

 plea bargaining, as it is called, is common and has been approved as lawful and proper, and is

 expressly provided for in the rules of this court.

        An alleged accomplice, including one who has entered into a plea agreement with the

 government, does not thereby become incompetent as a witness. On the contrary, the testimony

 of such a witness may alone be of sufficient weight to sustain a verdict of guilty. However, the

 jury should keep in mind that such testimony is always received with caution and weighed with

 great care. You should never convict a defendant upon the unsupported testimony of an alleged

 accomplice unless you believe that testimony beyond a reasonable doubt; and the fact that an

 accomplice has entered a plea of guilty to the offense charged is not evidence, in and of itself, of

 the guilt of any other person.




 AUTHORITY: United States v. Figurski, 545 F.2d 389 (4th Cir. 1976); United States v. Stulga,
 584 F.2d 1421 (6th Cir. 1978). See also, Model Manual of Criminal Instructions for the Ninth
 Circuit, § 4.9 (2010).




                                                  18

Case 4:18-cr-00011-MFU-RSB Document 1076 Filed 11/05/19 Page 18 of 82 Pageid#:
                                    8317
                                   Proof of Knowledge or Intent


        In a moment, I will instruct you as to the substantive counts charged in the First

 Superseding Indictment. For these charges, the government must prove the defenants’ intent or

 knowledge. The intent of a person or the knowledge that a person possesses at any given time

 may not ordinarily be proved directly because there is no way of directly scrutinizing the

 workings of the human mind. In determining the issue of what a person knew or what a person

 intended at a particular time, you may consider any statements made or acts done or omitted by

 that person and all other facts and circumstances received in evidence which may aid in your

 determination of that person’s knowledge or intent.

        You may infer, but you are certainly not required to infer, that a person intends the

 natural and probable consequences of acts knowingly done or knowingly omitted. It is entirely

 up to you, however, to decide what facts to find from the evidence received during this trial.




 AUTHORITY: 1A Kevin F. O’Malley, Jay E. Grenig & William C. Lee, Federal Jury Practice
 and Instructions, § 17.07 (6th ed. 2015).




                                                 19

Case 4:18-cr-00011-MFU-RSB Document 1076 Filed 11/05/19 Page 19 of 82 Pageid#:
                                    8318
                              “Knowingly” and “Willfully” – Defined


        The term “knowingly,” as used in these instructions to describe the alleged state of mind

 of a defendant, means that he was conscious and aware of his actions, realized what he was

 doing or what was happening around him, and did not act because of ignorance, mistake or

 accident.

        The term “willfully,” as used in these instructions to describe the alleged state of mind of

 a defendant, means that he or she knowingly performed an act or failed to act deliberately and

 intentionally as contrasted with accidentally, carelessly, or unintentionally.




 AUTHORITY: 1A Kevin F. O’Malley, Jay E. Grenig & William C. Lee, Federal Jury Practice
 and Instructions, §§ 17.04, 17.05 (6th ed. 2015).




                                                  20

Case 4:18-cr-00011-MFU-RSB Document 1076 Filed 11/05/19 Page 20 of 82 Pageid#:
                                    8319
                                           Flight or Concealment


        Evidence that a defendant immediately fled after having been accused of committing a

 crime is a circumstance that, if proven, can be considered by the jury as showing a consciousness

 of guilt on the part of that defendant.

        In your evaluation of this evidence of flight you may consider that there may be

 reasons—fully consistent with innocence—that could cause a person to flee. Fear of law

 enforcement or a reluctance to become involved in an investigation or simple mistake may cause

 a person who has committed no crime to immediately flee.

        Whether or not evidence of immediate flight on the part of a defendant causes you as

 members of the jury to find a consciousness of guilt on hir or her part and the significance, if

 any, of that consciousness of guilt is entirely up to you as the sole judges of the facts of this case.




 AUTHORITY:             1A Kevin F. O’Malley, Jay E. Grenig & William C. Lee, Federal Jury
 Practice and Instructions, § 14.08 (6th ed. 2015).




 .
                                                    21

Case 4:18-cr-00011-MFU-RSB Document 1076 Filed 11/05/19 Page 21 of 82 Pageid#:
                                    8320
                             Unindicted or Absent Co-Conspirators


        Some of the people who may have been involved in these events are not on trial. This

 does not matter. There is no requirement that all members of a conspiracy be charged and

 prosecuted, or tried together in one proceeding.

        Nor is there any requirement that the names of the other co-conspirators be known. An

 indictment can charge a defendant with a conspiracy involving people whose names are not

 known, as long as the government can prove that the defendant conspired with one or more of

 them. Whether they are named or not does not matter.




 AUTHORITY: Pattern Crim. Jury Instr. 6th Cir. § 3.06 (2017 ed.).




                                                    22

Case 4:18-cr-00011-MFU-RSB Document 1076 Filed 11/05/19 Page 22 of 82 Pageid#:
                                    8321
                               Success of Conspiracy Immaterial


        The government is not required to prove that the parties to or members of the alleged

 agreement or conspiracy were successful in achieving any or all of the objects of the agreement

 or conspiracy.




 AUTHORITY: 2 Kevin F. O’Malley, Jay E. Grenig & William C. Lee, Federal Jury Practice and
 Instructions, § 31.08 (6th ed. 2015).




                                                23

Case 4:18-cr-00011-MFU-RSB Document 1076 Filed 11/05/19 Page 23 of 82 Pageid#:
                                    8322
                                       Agent of a Defendant


    As I have explained, it is not necessary for the government to prove that a defendant

 personally did every act constituting the offense charged.

    As a general rule, whatever any person is legally capable of doing himself, he can do through

 another, acting as his agent.

    So, if the acts or conduct of another is deliberately ordered or directed by a defendant or

 deliberately authorized or consented to by a defendant, then the law holds that defendant

 responsible for such acts or conduct just the same as if personally done by him.



 AUTHORITY: 1A Kevin F. O’Malley, Jay E. Grenig & William C. Lee, Federal Jury Practice
 and Instructions, § 18.03 (6th ed. 2015).




                                                 24

Case 4:18-cr-00011-MFU-RSB Document 1076 Filed 11/05/19 Page 24 of 82 Pageid#:
                                    8323
                                    Part I - Substantive Counts
                                Racketeering Conspiracy (Count 1)
                            The Nature of the Offense Charged — Count 1


        Now I will instruct you as to the substantive charges contained in the First Superseding

 Indictment.

        Count I – RICO Conspiracy

        From in or about sometime in 2015, the exact date being unknown, and continuing

 through the date of the First Superseding Indictment, in the Western District of Virginia and

 elsewhere, the defendant, MARCUS JAY DAVIS, KEVIN LAMONT TRENT JR., KANAS

 LAMONT’E TRENT, DESHAUN LAMAR TRENT, PHILLIP DAEKWON MILES, SHABBA

 LARUN CHANDLER, and ASHLEY TIANA ROSS, together with each other and other persons

 known and unknown, being persons employed by and associated with the Rollin 60s Crips, an

 enterprise which was engaged in, and the activities of which affected, interstate and foreign

 commerce, knowingly and intentionally did combine, conspire, confederate, and agree with each

 other, and with other persons known and unknown to the Grand Jury, to violate Title 18, United

 States Code, Section 1962(c), that is, to conduct and participate, directly and indirectly, in the

 conduct of the affairs of the enterprise through a pattern of racketeering activity, as that term is

 defined by Title 18, United States Code, Section 1961(1) and 1961(5), which consisted of

 multiple acts involving:

        A.      Murder, chargeable under Va. Code §§ 18.2-32, 18.2-22, 18.2-26, and 18.2-18,

                and the common law of Virginia;

 multiple acts indictable under:




                                                   25

Case 4:18-cr-00011-MFU-RSB Document 1076 Filed 11/05/19 Page 25 of 82 Pageid#:
                                    8324
        B.     Title 18, United States Code, Section 1512 (tampering with a witness, victim or

               informant);

        C.     Title 18, United States Code, Section 1503 (obstruction of justice);

 multiple offenses involving:

        D.     Trafficking in controlled substances in violation of Title 21, United States Code,

               Sections 841 and 846.

        All in violation of Title 18, U.S.C. Sections 1962(d) and 1963.




 AUTHORITY: First Superseding Indictment.




                                                26

Case 4:18-cr-00011-MFU-RSB Document 1076 Filed 11/05/19 Page 26 of 82 Pageid#:
                                    8325
                     The Statute Defining the Offense Charged — Count 1


        Section 1962(d) of Title 18 of the United States Code, commonly known as RICO

 conspiracy, provides that:

        It shall be unlawful for any person to conspire to violate any of the provisions of
        subsection (a), (b), or (c) of this section.

        Section 1962(c) of Title 18 of the United States Code provides, in part, that:

        It shall be unlawful for any person employed by or associated with any
        enterprise engaged in, or the activities of which affect, interstate or foreign
        commerce, to conduct or participate, directly or indirectly, in the conduct of
        such enterprise’s affairs through a pattern of racketeering activity.




 AUTHORITY: Title 18, United States Code, Section 1962(c), (d).




                                                 27

Case 4:18-cr-00011-MFU-RSB Document 1076 Filed 11/05/19 Page 27 of 82 Pageid#:
                                    8326
                  The Essential Elements of the Offense Charged — Count 1


        In order to sustain its burden of proof for the crime of RICO conspiracy as charged in

 Count One of the First Superseding Indictment, the government must prove the following four

 elements beyond a reasonable doubt:

        One:         The existence of an enterprise engaged in or affecting interstate commerce;

        Two:         The defendant was “employed by” or “associated with” the enterprise;

        Three:       The defendant knowingly and intentionally agreed with another person to

                     conduct or participate in the affairs of the enterprise; and

        Four:        The defendant knowingly agreed that he/she or some other member of the

                     conspiracy would commit at least two racketeering acts.




 AUTHORITY: United States v. Mathis, No. 16-4633, 2019 WL 3437626, at *9 (4th Cir. July 31,
 2019); United States v. Zelaya, 908 F.3d 920, 926 (4th Cir. 2018); United States v. Mouzone, 687
 F.3d 207 (4th Cir. 2012).




                                                 28

Case 4:18-cr-00011-MFU-RSB Document 1076 Filed 11/05/19 Page 28 of 82 Pageid#:
                                    8327
                                  Conspiracy—Defined—Count 1
        I will define each of these elements for you. But first, let me instruct you on the

 definition of a “conspiracy.”

        A criminal conspiracy is an agreement or mutual understanding knowingly made or

 knowingly entered into by at least two people to violate the law by some joint or common plan or

 course of action. A conspiracy is, in a very true sense, a partnership in crime.

        A conspiracy or agreement to violate the law, like any other kind of agreement or

 understanding, need not be formal, written, or even expressed directly in every detail.

        The government must prove that the defendant and at least one other person knowingly

 and deliberately arrived at some type of agreement or understanding that they, and perhaps

 others, would violate some laws by means of some common plan or course of action. It is proof

 of this conscious understanding and deliberate agreement by the alleged members that should be

 central to your consideration of the charged conspiracy.

        To prove the existence of a conspiracy or illegal agreement, the government is not

 required to produce a written contract between the parties or even produce evidence of an

 express oral agreement spelling ut all of the details of the understanding. To prove that a

 conspiracy existed, moreover, the government is not required to show that all of the people

 named in the First Superseding Indictment as members of the conspiracy were, in fact, parties to

 the agreement, or that all of the members of the alleged conspiracy were named and charged, or

 that all of the people whom the evidence shows were actually members of the conspiracy agreed

 to all of the means or methods set out in the First Superseding Indictment. Neither must it be

 proved that all of the persons charged to have been members of the conspiracy were such, nor

 that the alleged conspirators actually succeeded in accomplishing their unlawful objectives.

 Neither is it necessary for the government to prove any of the overt acts listed in the First

 Superseding Indictment. One may become a member of a conspiracy without full knowledge of



                                                  29

Case 4:18-cr-00011-MFU-RSB Document 1076 Filed 11/05/19 Page 29 of 82 Pageid#:
                                    8328
 all of the details of the unlawful scheme or the names and identities of all of the other alleged

 conspirators.

        So, if a defendant, with an understanding of the unlawful character of a plan, knowingly

 and willfully joins in an unlawful scheme on one occasion, that is sufficient to convict him for

 conspiracy even though he had not participated at earlier stages in the scheme and even though

 he played only a minor part in the conspiracy.

        Of course, mere presence at the scene of an alleged transaction or event, or mere

 similarity of conduct among various persons and the fact that they may have associated with

 each other, and may have assembled together and discussed common aims and interests, does not

 necessarily establish proof of the existence of a conspiracy. Also, a person who has no

 knowledge of a conspiracy, but who happens to act in a way which advances some object or

 purpose of a conspiracy, does not thereby become a conspirator.

        In your consideration of the conspiracy offense as alleged in the First Superseding

 Indictment you should first determine, from all of the testimony and evidence in the case,

 whether or not the conspiracy existed as charged. If you conclude that a conspiracy did exist as

 alleged, you should next determine whether or not the defendant willfully became a member of

 such conspiracy.

        If and when it does appear beyond a reasonable doubt from the evidence in the case that a

 conspiracy did exist as charged, and that the defendant was a member, then the statements and

 acts knowingly made and done during such conspiracy and in furtherance of its objects, by

 another proven member of the conspiracy, may be considered by the jury as evidence against the

 defendant under consideration even though he was not present to hear the statement made or see

 the act done.

        This is true because, as stated earlier, a conspiracy is a kind of “partnership” so that under

 the law each member is an agent or partner of every other member and each member is bound by


                                                  30

Case 4:18-cr-00011-MFU-RSB Document 1076 Filed 11/05/19 Page 30 of 82 Pageid#:
                                    8329
 or responsible for the acts and the statements of every other member made in pursuance of their

 unlawful scheme.



 AUTHORITY: 2B O’Malley, Grenig and Lee, Federal Jury Practice and Instructions, § 56.11
 (6th ed. 2019) (modified); Modern Federal Jury Instructions, Supplement Pamphlet, Fifth Circuit
 Pattern Jury Instructions, Criminal Cases, Instruction No. 2.21 (1991) (modified); United States
 v. Burgos, 94 F.3d 849, 860-61 (4th Cir. 1996).




                                                31

Case 4:18-cr-00011-MFU-RSB Document 1076 Filed 11/05/19 Page 31 of 82 Pageid#:
                                    8330
                                  Enterprise—Defined—Count 1
        I will now instruct you on the law applicable to each of the three elements for a RICO

 conspiracy.

        The first element requires the government to prove beyond a reasonable doubt that an

 enterprise affecting interstate commerce existed as alleged in the First Superseding Indictment.

 The First Superseding Indictment alleges that the Rollin 60s Crips is an enterprise.

        The term “enterprise” as used in these instructions may include a group of individuals

 associated in fact, even though this association is not recognized as a legal entity. Thus, an

 enterprise need not be a formal business entity such as a corporation, but may be merely an

 informal association of individuals. A group or association of people can be an enterprise if

 these individuals have associated together for a common purpose of engaging in a course of

 conduct.

        The government must prove the existence of an association-in-fact enterprise by evidence

 of an ongoing organization, formal or informal, and by evidence that the various associates

 functioned as a continuing unit. The enterprise must have the three following structural features:

 (1) a purpose; (2) relationships among those associated with the enterprise; and (3) longevity

 sufficient to permit these associates to pursue the enterprise’s purpose.

        An enterprise need not have a hierarchical structure or a chain of command; decisions

 may be made on an ad hoc basis and by any number of methods, including a show of strength.

 Members of the group need not have fixed roles; different members may perform different roles

 at different times. The group need not have a name, regular meetings, dues, established rules

 and regulations, disciplinary procedures, or induction or initiation ceremonies.

        While the group must function as a continuing unit and remain in existence long enough

 to pursue a course of conduct, you may nonetheless find that the enterprise element is satisfied

 by finding a group whose associates engage in spurts of activity punctuated by periods of

                                                  32

Case 4:18-cr-00011-MFU-RSB Document 1076 Filed 11/05/19 Page 32 of 82 Pageid#:
                                    8331
 inactivity. Moreover, an enterprise is not required to be business-like in its form or function,

 and it may, but need not, have an economic or profit-seeking motive. Indeed, RICO is not

 limited to groups whose crimes are sophisticated, diverse, complex, or unique.

        An enterprise can exist even though its membership changes over time by adding or

 losing individuals during the course of its existence.

        Although the existence of an enterprise is a distinct element that must be proved by the

 government, it is not necessary to find that the enterprise had some function wholly unrelated to

 the racketeering activity. Therefore you may consider proof of racketeering acts to determine

 whether the evidence establishes the existence of the charged enterprise, and, further, you may

 infer the existence of the enterprise from evidence of the pattern of racketeering activity.




 AUTHORITY: 2B O’Malley, Grenig and Lee, Federal Jury Practice and Instructions, § 56.04
 (6th ed. 2019) (modified). Boyle v. United States, 556 U.S. 938, 948 (2009); Nat’l Org. For
 Women, Inc. v. Scheidler, 510 U.S. 249, 259 (1994); United States v. Turkette, 452 U.S. 576, 583
 (1981); United States v. Palacios, 677 F.3d 234, 248-49 (4th Cir. 2012).




                                                  33

Case 4:18-cr-00011-MFU-RSB Document 1076 Filed 11/05/19 Page 33 of 82 Pageid#:
                                    8332
            “Engaged in or Affecting Interstate Commerce” — Defined — Count 1


        The government must also prove beyond a reasonable doubt that the enterprise was

 engaged in, or its activities affected, interstate commerce.

        The phrase engaged in, or the activities of which affect, interstate commerce, as used in

 these instructions, means to be involved in or to affect in some way trade, or business, or travel

 between the states. Therefore, interstate commerce may include the movement of money, goods,

 services, or persons from one state to another or the District of Columbia.

        An enterprise is generally engaged in commerce when it is itself directly engaged in the

 production, distribution, or acquisition of goods or services in interstate commerce. If you find

 that the evidence is sufficient to prove that the enterprise was or would be “engaged in,”

 interstate commerce, the required nexus to interstate commerce is established, and therefore the

 government is not required to prove the alternative that the activities of the enterprise affected or

 would affect interstate commerce.

        Regarding that alternative method of satisfying this element, to establish the requisite

 effect on interstate commerce, the government is not required to prove a significant or substantial

 effect on interstate commerce. Rather, a minimal effect on interstate commerce is sufficient. It

 is not necessary for the government to show that the defendants actually intended or anticipated

 an effect on interstate commerce. It is not necessary for the government to prove that individual

 acts of racketeering themselves affected interstate commerce; rather, all that is necessary is that

 the enterprise and its activities affected interstate commerce, no matter how minimally. The

 effect must be considered in its entirety, but this effect on interstate commerce may be

 established through the effect caused by the individual racketeering acts.



                                                  34

Case 4:18-cr-00011-MFU-RSB Document 1076 Filed 11/05/19 Page 34 of 82 Pageid#:
                                    8333
        The government contends that the enterprise in this case was or would be engaged in, or

 its activities affected or would affect, interstate commerce, in the following ways, among others:

        •   The distribution of drugs, including marijuana;

        •   The possession of firearms and ammunition, which traveled in interstate commerce;

        •   The use of interstate communications facilities, including the internet, social media

            such as Facebook, phone calls, and text messages.

        The government is not required to prove all the circumstances outlined above. To satisfy

 this element, the government need only prove beyond a reasonable doubt that the activities of the

 enterprise considered in their entirety had or would have some minimal effect on interstate

 commerce, or that the enterprise was or would be “engaged in” interstate commerce.




 AUTHORITY: 2B O’Malley, Grenig and Lee, Federal Jury Practice and Instructions, § 56.05
 (6th ed. 2019) (modified); Pattern Jury Instruction of the District Judges Association of the
 Eleventh Circuit, Offense Instruction No. 71.1 (2003); United States v. Robertson, 514 U.S. 669,
 671-672 (1995); United States v. Umana, 750 F.3d 320, 337 (4th Cir. 2014); United States v.
 Long, 651 F.2d 239, 241-42 (4th Cir. 1981).




                                                 35

Case 4:18-cr-00011-MFU-RSB Document 1076 Filed 11/05/19 Page 35 of 82 Pageid#:
                                    8334
                   “Employed by or Associated with the Enterprise” -- Defined


        The second element the government must prove beyond a reasonable doubt is that the

 defendant was employed by or associated with the enterprise. The government need not prove

 both; the defendant can either be “employed by” or “associated with” the enterprise to establish

 this element.

          The term “employed by” is not restricted to the traditional definition of employment or

 being paid wages. Under this statute, “employed by” also means use or engage or to make use

 of. A person “employed by” an enterprise is someone who has a position in or is a member of

 the enterprise.

        “Associated with” also should be given its plain meaning. To “associate” means to join,

 often in a loose relationship as a partner, fellow worker, colleague, friend, companion or ally . . .

 To join or connect with one another. Therefore, a person is “associated with” an enterprise

 when, for example, he joins with other members of the enterprise and he knowingly aids or

 furthers the activities of the enterprise, or he conducts business with or through the enterprise.

        It is not required that each defendant agree that any particular conspirator was or would

 be “employed by” or “associated with” the enterprise for the entire time the enterprise existed.

 The government also is not required to prove that a defendant agree that any particular

 conspirator had a formal position in the enterprise, or participated in all the activities of the

 enterprise, or had full knowledge of all the activities of the enterprise, or knew about the

 participation of all the other members of the enterprise. Rather, it is sufficient that the

 government prove beyond a reasonable doubt that at some time during the existence of the

 enterprise, a conspirator was or would be “employed by” or “associated with” the enterprise

 within the meaning of those terms as I have just explained and that he or she knew or would

                                                   36

Case 4:18-cr-00011-MFU-RSB Document 1076 Filed 11/05/19 Page 36 of 82 Pageid#:
                                    8335
 know of the general nature of the enterprise, and knew or would know that the enterprise

 extended beyond his own role in the enterprise.




 AUTHORITY: United States v. Brandao, 539 F.3d 44, 51-52 (1st Cir. 2008); United States v.
 Delgado, 401 F.3d 290, 297 (5th Cir. 2005); United States v. Marino, 277 F.3d 11, 33 (1st Cir.
 2002); United States v. Zichetello, 208 F.3d 72, 99 (2d Cir. 2000); United States v. Tocco, 200
 F.3d 401, 425 (6th Cir. 2000); United States v. Gabriele, 63 F.3d 61, 98 (1st Cir, 1995); United
 States v. Console, 13 F.3d 641, 653 (3d Cir. 1993); United States v. Mokol, 957 F.2d 1410, 1417
 (7th Cir. 1992); United States v. Eufrasio, 935 F.2d 553, 577 n.29 (3d Cir. 1991); United States
 v. Rastelli, 870 F.2d 827, 828 (2d Cir. 1989) (collecting cases); United States v. Yonan, 800 F.2d
 164, 167 (7th Cir. 1986); United States v. Tille, 729 F.2d 615, 620 (9th Cir. 1984); United States
 v. Bright, 630 F.2d 804, 830 (5th Cir. 1980); United States v. Herman, 589 F.2d 1191, 1194,
 1198 (3d Cir. 1978), cert. denied, 441 U.S. 913 (1979); United States v. McMonagle, 437 F.
 Supp. 721, 723 (E.D. PA. 1977).




                                                   37

Case 4:18-cr-00011-MFU-RSB Document 1076 Filed 11/05/19 Page 37 of 82 Pageid#:
                                    8336
              “Conduct or Participate in the Conduct of the Affairs of the Enterprise”


           The third element the government must prove beyond a reasonable doubt is that each

 defendant must have agreed that a conspirator would conduct or participate in the conduct of the

 affairs of the enterprise. A person conducts or participates in the conduct of the affairs of an

 enterprise if that person uses his position in, or association with, the enterprise to perform acts

 which are involved in some way in the operation or management of the enterprise, directly or

 indirectly, or if the person causes another to do so.

           Such proof of operation and management may include evidence that the defendant agreed

 that a conspirator would intentionally perform acts, functions or duties which are necessary to, or

 helpful in, the operation of the enterprise, or that a conspirator had some part in directing the

 enterprise’s affairs. However, the government need not prove that the conspirator would exercise

 significant control over or within the enterprise, or that he had a formal position in the enterprise,

 or that he had primary responsibility for the enterprise’s affairs. Rather, an enterprise is

 operated not just by upper management but also by lower-rung participants in the enterprise who

 are under the direction of upper management or who are just carrying out upper management’s

 orders.




 AUTHORITY: Adapted from 2B O’Malley, Grenig, and Lee, Federal Jury Practice and
 Instructions § 56.08 (6th ed. 2013); Reves v. Ernest & Young, 507 U.S. 170, 179-86 (1993);
 United States v. Godwin, 765 F.3d 1306, 1320 (11th Cir. 2014); United States v. Praddy, 725
 F.3d 147, 155-56 (2d Cir. 2013); United States v. Shamah, 624 F.3d 449, 454-56 (7th Cir. 2010);
 In re Insurance Brokerage Antitrust Litigation, 618 F.3d 300, 371 (3d Cir. 2010); United States
 v. Burden, 600 F.3d 204, 214 (2d Cir. 2010); United States v. Hutchinson, 573 F.3d 1011, 1034
 (10th Cir. 2009); United States v. Brandao, 539 F.3d 44, 54 (1st Cir. 2008);United States v.
 Lawson, 535 F.3d 434, 443 (6th Cir. 2008); United States v. Fowler, 535 F.3d408, 418 (6th Cir.
 2008); United States v. Browne, 505 F.3d 1229, 1277 (11th Cir. 2007);Williams v. Mohawk
 Indus., 465 F.3d 1277, 1285 (11th Cir. 2006); Tal v. Hogan, 453 F.3d 1244 (10th Cir. 2006)
                                                  38

Case 4:18-cr-00011-MFU-RSB Document 1076 Filed 11/05/19 Page 38 of 82 Pageid#:
                                    8337
 (contra holding); United States v. Delgado, 401 F.3d 290, 297-98 (5th Cir.2005); United States v.
 Fernandez, 388 F.3d 1199, 1230 (9th Cir. 2004); First Capital Asset Mgmt. v. Satinwood, Inc.,
 385 F.3d 159, 176-78 (2d Cir. 2004); United States v. Cianci, 378 F.3d 71, 96 (1st Cir. 2004);
 Baisch v. Gallina, 346 F.3d 366, 376 (2d Cir. 2003); United States v. Shryock, 342 F.3d 948,
 985-86 (9th Cir. 2003); United States v. Warneke, 310 F.3d 542, 548 (7th Cir. 2002); United
 States v. Swan, 250 F.3d 495, 499 (7th Cir. 2000), amended by 224 F.3d 632 (2001); Slaney v.
 Int’l Amateur Athletic Fed’n, 244 F.3d 580, 598 (7th Cir. 2001); BancOklahoma Mortg. Corp. v.
 Capital Tile Co., 194 F.3d 1089, 1101-02 (10th Cir. 1999); United States v. Diaz, 176 F.3d 52,
 92-93 (2d Cir. 1999); United States v. Owens, 167 F.3d 739, 753-54 (1st Cir. 1999); United
 States v. Hurley, 63 F.3d 1, 11 (1st Cir. 1995); United States v. Thai, 29 F.3d 785, 816 (2d Cir.
 1994); United States v. Wong, 40 F.3d 1347, 1373 (2d Cir. 1994); United States v. Viola, 35 F.3d
 37, 40-41 (2d Cir. 1994); United States v. Oreto, 37 F.3d 739, 750 (1st Cir. 1994); United States
 v. Weiner, 3 F.3d 17, 23-24 (1st Cir. 1993).




                                                39

Case 4:18-cr-00011-MFU-RSB Document 1076 Filed 11/05/19 Page 39 of 82 Pageid#:
                                    8338
                                      “Racketeering Activity”


        The fourth element that the government must prove beyond a reasonable doubt that the

 defendant agreed that the defendant or a conspirator would engage in a pattern of racketeering

 activity. The term “pattern of racketeering activity” means at least two racketeering acts of the

 type or types alleged in the First Superseding Indictment. Your verdict must be unanimous as to

 which type or types of racketeering activity you find that the defendant agreed was committed.

 In a moment, I will instruct you on the type of racketeering acts charged in the First Superseding

 Indictment and the elements regarding each of those charged types of racketeering activity.

        Racketeering acts must be related to each other and pose a threat of continued criminal

 activity. A series of disconnected acts does not constitute a pattern, and a series of disconnected

 crimes does not constitute a pattern of racketeering activity, nor do they amount to or pose a

 threat of continued racketeering activity.

        Acts of racketeering are related to each other if they have the same or similar purposes,

 results, participants, victims, or methods of commission, or are otherwise interrelated by

 distinguishing characteristics and are merely isolated events.

        Finally, the racketeering acts must have extended over a substantial period of time or

 pose a threat of continued criminal activity.




 AUTHORITY: Title 18, United States Code, Section 1961(5); Sedima, S.P.R. v. Imres Co., 473
 U.S. 479, 496 n. 14, 105 S. Ct. 3275, 3285 n. 14, 87 LE2d 346 (1985).



                                                 40

Case 4:18-cr-00011-MFU-RSB Document 1076 Filed 11/05/19 Page 40 of 82 Pageid#:
                                    8339
        For purposes of Count 1, RICO Conspiracy, the First Superseding Indictment alleges that

 the defendants committed the following types of racketeering activity:

        (1)     Acts involving murder, chargeable under Virginia Code Sections 18.2-32,

 18.2-26, 18.2-22, and 18.2-18 and the common law of Virginia. For these instructions, acts

 involving murder include the completed act of murder as well as conspiracy to commit

 murder and attempted murder.

        Under Virginia law, murder in the first degree is murder by poison, by lying in wait,

 imprisonment, starving, or any willful, deliberate, premeditated and malicious killing of a human

 being, or any murder done in the commission of, or attempt to commit, robbery or abduction.

        The Indictment charges that the defendant committed the willful, deliberate, premeditaed

 and malicious killing of a human being. To find a person committed this type of first-degree

 murder under Virginia law, the government must prove beyond a reasonable doubt each of the

 following elements:

                ONE:           The defendant killed another person;

                TWO:           The killing was malicious; and

                THREE:         The killing was willful, deliberate, and premeditated.

        “Willful” generally means an act done with a bad purpose, without justifiable excuse, or

 without ground for believing it is lawful. The term denotes an act which is intentional,

 knowing, or voluntary, as distinguished from accidental.

        The malice necessary to constitute a crime of murder may either be express or implied.

 The word “malice” in the foregoing definitions of murder is used in a technical sense, and

 includes not only anger, hatred, and revenge, but every unlawful and unjustifiable motive. It is

 not confined to ill will to any one or more particular persons, but is intended to denote an action
                                                  41

Case 4:18-cr-00011-MFU-RSB Document 1076 Filed 11/05/19 Page 41 of 82 Pageid#:
                                    8340
 flowing from a wicked or corrupt motive, done with an evil mind and purpose and wrongful

 intention, where the act has been attended with such circumstances as to carry in them the plain

 indication of a heart regardless of social duty and deliberately bent on mischief. Therefore,

 malice is implied by law from any willful, deliberate, and cruel act against another, however

 sudden.

        Under Virginia law, attempted murder is when an individual intends to commit murder

 and takes a direct act towards the commission of that crime, but is not successful.   In

 determining whether the intent has been proved you may consider the conduct of the person

 involved and all the circumstances revealed by the evidence. The direct act required to be

 proved in an attempted crime is an act which shows a present intention to commit the crime.

 The act need not be the last act prior to the actual commission of the crime, but it must be more

 than mere preparation. It is not a defense to attempted murder that a perpetrator voluntarily

 withdrew before actually committing the murder or that some other person or thing prevented the

 murder from being committed.

        In addition, Virginia law defines conspiracy as one person conspiring, confederating, or

 combining with another to commit a felony. If you find that the government has established

 beyond a reasonable doubt that the defendant was a member of a conspiracy, he is responsible

 for the acts of other members of that conspiracy that are committed in furtherance of the

 conspiracy, even if those acts are committed without his direct knowledge.

        A principal in the first degree is the person who actually commits the crime. A principal

 in the second degree is the person who is present, aiding and abetting, by helping in some way

 the commission of the crime. Presence and consent are not sufficient to constitute aiding and

 abetting. It must be shown that the defendant intended his words, gestures, signals, or actions to


                                                 42

Case 4:18-cr-00011-MFU-RSB Document 1076 Filed 11/05/19 Page 42 of 82 Pageid#:
                                    8341
 in some way encourage, advise, or urge, or in some way help the person committing the crime to

 commit it.




 AUTHORITY: 3-52 Modern Federal Jury Instructions-Criminal § 52.07, Instruction 52-40; Va.
 Prac. Jury Instruction § 73:1, Elements; Va. Prac. Jury Instruction § 73:3, Liability of
 conspirators; Va. Prac. Jury Instruction § 80:8, First Degree Murder; Va. Prac. Jury Instruction
 § 80:18, Willful; Va. Prac. Jury Instruction § 80:14, Malice; Va. Prac. Jury Instruction § 80:32,
 Second Degree Murder; Va. Prac. Jury Instruction § 80:36, Second Degree Murder—Malice
 Necessary; Va. Prac. Jury Instruction § 60:5, Principles in the First and Second Degree; Va. Prac.
 Jury Instruction 67:1.




                                                43

Case 4:18-cr-00011-MFU-RSB Document 1076 Filed 11/05/19 Page 43 of 82 Pageid#:
                                    8342
        The First Superseding Indictment also alleges that the defendants agreed to commit the

 following types of racketeering activity as part of the RICO conspiracy:

        (2)     Acts indictable as witness tampering in violation of Title 18, United States

 Code, Section 1512. In order to sustain its burden of proof for the crime of witness tampering,

 the government must prove the following elements beyond a reasonable doubt:

        One             The defendant used intimidation, threats, or corrupt persuasion, or

                        attempted to use intimidation, threats, or corrupt persuasion, or engaged in

                        misleading conduct toward, another person;

        Two             The defendant did so with intent to influence, delay, or prevent the

                        testimony of any person in an official proceeding; and

        Three           The defendant did so knowingly, that is, that the defendant knew or had

                        notice of the official proceeding, and that he intended or knew that his

                        actions were likely to affect the official proceeding.



        An official proceeding means a proceeding before a judge or court of the United

 States, a United States magistrate judge, or a Federal grand jury. An official proceeding need

 not be pending or about to be instituted at the time of the defendant’s alleged conduct.



 AUTHORITY: Eric Wm. Ruschky, Pattern Jury Instructions for Federal Criminal Cases,
 District of South Carolina 18 U.S.C. § 1512(b)(1) (2018 Online Edition); 18 U.S.C. § 1512(f).


        The term “misleading conduct” means (1) knowingly making a false statement; (2)

 intentionally omitting information from a statement and thereby causing a portion of such

 statement to be misleading, or intentionally concealing a material fact, and thereby creating a


                                                  44

Case 4:18-cr-00011-MFU-RSB Document 1076 Filed 11/05/19 Page 44 of 82 Pageid#:
                                    8343
 false impression by such statement; (3) with intent to mislead, knowingly submitting or inviting

 reliance on a writing or recording that is false, forged, altered, or otherwise lacking in

 authenticity; (4) with intent to mislead, knowingly submitting or inviting reliance on a sample,

 specimen, map, photograph, boundary mark, or other object that is misleading in a material

 respect; or (5) knowingly using a trick, scheme, or device with intent to mislead.



 AUTHORITY: 18 U.S.C. § 1515(a)(3).



        Merely persuading a person to withhold testimony in an official proceeding is not witness

 tampering. Persuasion is “corrupt” if the defendant acted voluntarily and intentionally to bring

 about false or misleading testimony with the hope or expectation of some benefit to the

 defendant. The term “corrupt persuasion” does not include conduct which would be misleading

 conduct but for a lack of state of mind.

        To act with intent to influence the testimony of a witness means to act for the purpose of

 getting the witness to change, color, or shade his or her testimony in some way, it is not

 necessary for the government to prove that the witness’s testimony was, in fact, changed in any

 way.

        The government is not required to prove that the person to be threatened or intimidated

 actually felt threatened, or intimidated, or influenced or that there was any actual delay or

 withholding of that person's testimony.




                                                  45

Case 4:18-cr-00011-MFU-RSB Document 1076 Filed 11/05/19 Page 45 of 82 Pageid#:
                                    8344
        The term “intimidation” as used in these instructions means the use of any words or any

 actions that would harass, frighten, or threaten a reasonable, ordinary person to do something

 that person would not otherwise do or not to do something that the person otherwise would do.



 AUTHORITY: Arther Anderson LLP v. United States, 544 U.S. 696, 706 (2005); United States
 v. Edland, 887 F.3d 166 (4th Cir. 2018); see United States v. Chujoy and Edlind, Case No. 5:15-
 cr-29; 2A Kevin F. O’Malley, Jay E. Grenig & William C. Lee, Federal Jury Practice and
 Instructions, § 49:04-05 (6th ed. 2015) (modified).




                                                46

Case 4:18-cr-00011-MFU-RSB Document 1076 Filed 11/05/19 Page 46 of 82 Pageid#:
                                    8345
        The First Superseding Indictment also alleges that the defendants agreed to commit the

 following types of racketeering activity as part of the RICO conspiracy:

        (3)     Acts indictable as obstruction of justice in violation of Title 18, United States

 Code, Section 1503. In order to sustain its burden of proof for the crime of obstruction of

 justice, the government must prove the following elements beyond a reasonable doubt:

        One                There was a pending official proceeding;

        Two                The defendant had knowledge or notice of the pending proceeding;

        Three              The defendant, influenced, obstructed, or impeded, or endeavored to

                           influence, obstruct, or impede, the due administration of justice; and

        Four               That the defendant did so corruptly, that is with the intent to influence,

                           obstruct, or impede that proceeding in its due administration of justice, or

                           by threats or force, or by threatening letter or communication.



        An official proceeding means a proceeding before a judge or court of the United

 States, a United States magistrate judge, or a Federal grand jury. An official proceeding need

 not be pending or about to be instituted at the time of the defendant’s alleged conduct.

        Merely persuading a person to withhold testimony in an official proceeding is not

 obstruction of justice.

        A defendant acts “corruptly” if the defendant acted knowingly and dishonestly, with the

 intent to subvert or undermine the integrity of the official proceeding. Only persons conscious

 of wrongdoing can be said to act “corruptly.”



 AUTHORITY: Arther Anderson LLP v. United States, 544 U.S. 696, 706 (2005); see United
 States v. Chujoy and Edlind, Case No. 5:15-cr-29.

                                                     47

Case 4:18-cr-00011-MFU-RSB Document 1076 Filed 11/05/19 Page 47 of 82 Pageid#:
                                    8346
        Finally, the First Superseding Indictment also alleges that the defendant agreed to commit

 the following types of racketeering activity as part of the RICO conspiracy:

        (4)     Multiple offenses involving the trafficking of controlled substances, in

 violation of Title 21, United States Code, Section 846 (which is conspiracy to distribute and

 possess with intent to distribute controlled substances) and Section 841 (which is the

 distribution and possession with intent to distribute controlled substances).

        In order to sustain its burden of proof that the defendant conspired to distribute and

 possess with intent to distribute controlled substances, the government must prove the following

 elements beyond a reasonable doubt:

        One            There existed an agreement between two or more persons to knowingly

                       and intentionally distribute controlled substances, and the defendant

                       willfully joined that agreement; or

        Two            There existed an agreement between two or more persons to knowingly

                       and intentionally possess with intent to distribute controlled substances,

                       and the defendant willfully joined that agreement.


        I have already instructed your regarding the law of conspiracy. Those same instructions

 apply here as well.



 AUTHORITY: 1A O’Malley, Grenig and Lee (formerly Devitt, Blackmar, Wolff and O’Malley),
 Federal Jury Practice and Instructions, § 13.03 (5th ed. 2000); Modern Federal Jury Instructions,
 Supplement Pamphlet, Fifth Circuit Pattern Jury Instructions, Criminal Cases, Instruction No.
 2.21 (1991) (modified).




                                                  48

Case 4:18-cr-00011-MFU-RSB Document 1076 Filed 11/05/19 Page 48 of 82 Pageid#:
                                    8347
        In order to sustain its burden of proof that the defendant distributed or possessed with

 intent to distribute a controlled substance, the government must prove the following essential

 elements beyond a reasonable doubt:

        One           The defendant knowingly or intentionally distributed a controlled

                      substance; and

        Two           The substance was in fact a controlled substance.


 AUTHORITY: § 14.02 Pattern Crim. Jury Instr. (6th Cir. 2017 ed.)


        The term “to distribute” means to deliver or to transfer possession or control of

 something from one person to another. “To distribute” includes, but is not limited to, the sale of

 controlled substances by one person to another.



        The term “to possess” means to exercise control or authority over something at a given

 time. There are several types of possession—actual, constructive, sole, and joint. Possession is

 considered to be actual when a person knowingly has direct physical control or authority over

 something. Possession is called constructive when a person does not have direct physical

 control over something, but can knowingly control it and intends to control it, sometimes through

 another person. Possession may be knowingly exercised by one person exclusively which is

 called sole possession or possession may be knowingly exercised jointly when it is shared by two

 or more persons.




 AUTHORITY: 2B O’Malley, Grenig and Lee, Federal Jury Practice and Instructions, § 64.08
 (5th ed. 2009).


                                                   49

Case 4:18-cr-00011-MFU-RSB Document 1076 Filed 11/05/19 Page 49 of 82 Pageid#:
                                    8348
        The phrase “with intent to distribute” means to have in mind or to plan in some way to

 deliver or to transfer possession or control over a thing to someone else.

        In attempting to determine the intent of any person you may take into your consideration

 all the facts and circumstances shown by the evidence received in the case concerning that

 person. In determining a person’s “intent to distribute” controlled substances, the jury may

 consider, among other things, the purity of the controlled substance, the quantity of the

 controlled substance, the presence of equipment used in the processing or sale of controlled

 substances, and large amounts of cash or weapons.




 AUTHORITY: 2B O’Malley, Grenig and Lee, Federal Jury Practice and Instructions, § 64.09
 (5th ed. 2009).


        The government is required to prove that the substance possessed or otherwise involved

 in this case was in fact a “controlled substance.” In determining whether the government has

 satisfied its burden of proof on this element, you may consider lay testimony and any relevant

 circumstantial evidence. Such circumstantial proof may include evidence of the physical

 appearance of the substance involved in the transaction, evidence that the substance produced the

 expected effects when sampled by someone familiar with the illicit drug, evidence that the

 substance was used in the same manner as the illicit drug, testimony that a high price was paid

 in cash for the substance, evidence that transactions involving the substance were carried on with

 secrecy or deviousness, and evidence that the subject was called by the name of the illegal

 narcotic by the defendant or others in his presence.




                                                 50

Case 4:18-cr-00011-MFU-RSB Document 1076 Filed 11/05/19 Page 50 of 82 Pageid#:
                                    8349
         It is not necessary for the government to prove that the defendant knew the precise nature

 of the controlled substance or substances that were distributed or possessed with the intent to

 distribute. The government must prove beyond a reasonable doubt, however, that defendant did

 know that some type of controlled substance was distributed or possessed with the intent to

 distribute.




 AUTHORITY: 2B O’Malley, Grenig and Lee, Federal Jury Practice and Instructions, § 64.15
 (5th ed. 2009).




         You are instructed, as a matter of law, that marijuana is a controlled substance.




                                                  51

Case 4:18-cr-00011-MFU-RSB Document 1076 Filed 11/05/19 Page 51 of 82 Pageid#:
                                    8350
                                         RICO Conspiracy

        To be clear, in order to convict a defendant of the RICO conspiracy offense charged in

 Count One, your verdict must be unanimous as to which type or types of racketeering activity

 were intended as part of the conspiracy that the defendant joined. For example, you must find

 that at least two acts of murder (under Virginia law), witness tampering (under federal law),

 obstruction of justice (under federal law), conspiracy to distribute controlled substances (under

 federal law), or distribution of a controlled substance (under federal law), or one of each, or any

 combination thereof, were intended as part of the conspiracy.

        The two acts may be of the same type of offense, but need not be so. The two acts may

 be of a different type, but need not be so. Again, the government is not required to prove that

 any defendant personally committed any racketeering acts, or that any defendant agreed to

 personally commit two racketeering acts. Rather, it is sufficient if the government proves

 beyond a reasonable doubt that the defendant agreed to participate in the charged racketeering

 conspiracy with the knowledge and intent that at least one member of the conspiracy would

 commit at least two acts of racketeering, whether or not those acts were actually committed.




 AUTHORITY: 2B O’Malley, Grenig, and Lee, Federal Jury Practice and Instructions § 56.11
 (6th ed. 2013); Third Circuit Manual of Model Jury Instructions 6.18.1962D (West 2014 ed);
 Seventh Circuit Pattern Jury Instructions (1999 ed.); Eleventh Circuit Pattern Jury Instructions
 § 71.2 (2003 ed.); Salinas v. United States, 522 U.S. 52, 62-65 (1997); United States v. Pratt,
 728 F.3d 463, 477 (5th Cir. 2013); United States v. Cain, 671 F.3d 271, 291 (2d Cir. 2012);
 United States v. Mouzone, 687 F.3d 207, 218 (4th Cir. 2012); United States v. Tello, 687 F.3d
 785, 792 (7th Cir. 2012); United States v. Applins, 637 F.3d 59, 75 (2d Cir. 2011); United States
 v. Yannotti, 541 F.3d 112, 122 (2d Cir. 2008); United States v. Lawson, 535 F.3d 434, 445 (6th
 Cir. 2008); United States v. Useni, 516 F.3d 634, 646 (7th Cir. 2008); United States v. Quinones,
 511 F.3d 289, 316 (2d Cir. 2007); United States v. Browne, 505 F.3d 1229, 1265 (11th Cir.
 2007); United States v. Smith, 413 F.3d 1253, 1272-73 (10th Cir. 2005); United States v. Saadey,
                                                  52

Case 4:18-cr-00011-MFU-RSB Document 1076 Filed 11/05/19 Page 52 of 82 Pageid#:
                                    8351
 393 F.3d 669, 676 (6th Cir. 2005); United States v. Pipkins, 378 F.3d 1281, 1288 (11th Cir.
 2004); United States v. Lee, 374 F.3d 637, 646-47 (8th Cir. 2004); United States v. Harriston,
 329 F.3d 779, 785 (11th Cir. 2003); United States v. Ciccone, 312 F.3d 535, 542 (2d Cir. 2002);
 United States v. Abbell, 271 F.3d 1286, 1299 (11th Cir. 2001); United States v. Nguyen, 255 F.3d
 1335, 1341 (11th Cir. 2001); United States v. Zichettello, 208 F.3d 72, 100 (2d Cir. 2000);
 United States v. Posada-Rios, 158 F.3d 832, 857 (5th Cir. 1998); United States v. To, 144 F.3d
 737, 744 (11th Cir. 1998); United States v. Starrett, 55 F.3d 1525, 1543-44 (11th Cir. 1995);
 United States v. Quintanilla, 2 F.3d 1469, 1484 (7th Cir. 1993); United States v. Eufrasio, 935
 F.2d 553, 577 (3d Cir. 1991); United States v. Rastelli, 870 F.2d 822, 825 (2d Cir. 1989); United
 States v. Neapolitan, 791 F.2d 489, 498 (7th Cir. 1986); United States v. Elliot, 571 F.2d 880,
 903-04 (5th Cir. 1978).




                                                53

Case 4:18-cr-00011-MFU-RSB Document 1076 Filed 11/05/19 Page 53 of 82 Pageid#:
                                    8352
                             Violent Crimes in Aid of Racketeering
                     The Nature of the Offense Charged—Counts 10 and 12


        Next, I will instruction you on the charges called Violent Crimes in Aid of Racketeering,

 often called “VICAR.” The First Superseding Indictment charges the defendant with two types

 of Violent Crimes in Aid of Racketeering: VICAR Murder and VICAR Attempted Murder.

 These two crimes have the same general elements, so I will instruct you as to VICAR Murder

 and VICAR Attempted Murder at the same time.



        Count Ten – VICAR Murder of Christopher Motley

        Count Ten of the First Superseding Indictment charges that on or about August 20, 2016,

 in the Western District of Virginia, for the purpose of maintaining and increasing position in the

 Rollin 60s Crips, an enterprise engaged in racketeering activity, the defendants, MARCUS JAY

 DAVIS, KEVIN LAMONT TRENT JR., KANAS LAMONT’E TRENT, DESHAUN LAMAR

 TRENT, PHILLIP DAEKWON MILES, and SHABBA LARUN CHANDLER, did murder

 Christopher Lamont Motely, in violation of Virginia Code Sections18.2-32 and 18.2-18.

        All in violation of Title 18, United States Code, Sections 2 and 1959(a)(1).



        Count Twelve – VICAR Attempted Murder of Justion Wilson

        Count Twelve of the First Superseding Indictment charges that, on or about August 20,

 2016, in the Western District of Virginia, for the purpose of maintaining and increasing position

 in the Rollin 60s Crips, an enterprise engaged in racketeering activity, the defendants, MARCUS

 JAY DAVIS, KEVIN LAMONT TRENT JR., KANAS LAMONT’E TRENT, DESHAUN

 LAMAR TRENT, PHILLIP DAEKWON MILES, and SHABBA LARUN CHANDLER, did

                                                 54

Case 4:18-cr-00011-MFU-RSB Document 1076 Filed 11/05/19 Page 54 of 82 Pageid#:
                                    8353
 attempt to murder Justion Wilson in violation of Virginia Code Sections 18.2-32, 18.2-26, and

 18.2-18.

        All in violation of Title 18, United States Code, Sections 2 and 1959(a)(5).




 ATHORITY: First Superseding Indictment.




                                                55

Case 4:18-cr-00011-MFU-RSB Document 1076 Filed 11/05/19 Page 55 of 82 Pageid#:
                                    8354
                The Statute Defining the Offense Charged—Counts 10 and 12


        Section 1959 of Title 18, United States Code, provides in pertinent part:

        Whoever, as consideration for the receipt of, or as consideration for a promise
        or agreement to pay, anything of pecuniary value from an enterprise engaged in
        racketeering activity, or for the purpose of gaining entrance to or maintaining
        or increasing position in an enterprise engaged in racketeering activity,
        murders . . . any individual in violation of the laws of any State or the United
        States, or attempts or conspires to do so . . .

        Shall be guilty of an offense against the United States.




 AUTHORITY: Title 18, United States Code, Sections 1959(a)(1) and (5).




                                                 56

Case 4:18-cr-00011-MFU-RSB Document 1076 Filed 11/05/19 Page 56 of 82 Pageid#:
                                    8355
                The Essential Elements of the Offense Charged—Counts 10 and 12



        In order for you to find the defendant MARCUS JAY DAVIS guilty of Count Ten -- the

 VICAR Murder of Christopher Motley -- the government must prove beyond a reasonable

 doubt each of the following elements:

         One           On or about August 20, 2016, the Rollin 60s Crips existed as an
                       “enterprise” which engaged in, or its activities affected, interstate
                       commerce;
         Two           The enterprise engaged in racketeering activity;
         Three         The defendant had a position in or was associated with the enterprise;
         Four          The defendant committed, or aided and abetted, the murder of Christopher
                       Lamont Motley, in violation of Virginia Code Sections18.2-32 and 18.2-
                       18; and
         Five          The defendant’s purpose in committing the attempted murder, or aiding and
                       abetting the murder, was to maintain or increase position in the enterprise.


        In order for you to find the defendant MARCUS JAY DAVIS guilty of Count Twelve –

 the VICAR Attempted Murder of Justion Wilson -- the government must prove beyond a

 reasonable doubt each of the following elements:

         One           On or about August 20, 2016, the Rollin 60s Crips existed as an
                       “enterprise” which engaged in, or its activities affected, interstate
                       commerce;
         Two           The enterprise engaged in racketeering activity;
         Three         The defendant had a position in or was associated with the enterprise;
         Four          The defendant committed, or aided and abetted, the attempted murder of
                       Justion Wilson, in violation of Virginia Code Sections 18.2-32, 18.2-26,
                       and 18.2-18; and




                                                  57

Case 4:18-cr-00011-MFU-RSB Document 1076 Filed 11/05/19 Page 57 of 82 Pageid#:
                                    8356
        Five         The defendant’s purpose in committing the attempted murder, or aiding and
                     abetting the attempted murder, was to maintain or increase position in the
                     enterprise.




 AUTHORITY: 18 U.S.C. § 1959(a)(1) and (5); United States v. Zelaya, 908 F.3d 920, 926-27
 (4th Cir. 2018); United States v. Fiel, 35 F.3d 997, 1003 (4th Cir. 1994).




                                              58

Case 4:18-cr-00011-MFU-RSB Document 1076 Filed 11/05/19 Page 58 of 82 Pageid#:
                                    8357
                            First Element—Existence of an Enterprise

        For both VICAR Murder and VICAR Attempted Murder, the first element the

 government must prove beyond a reasonable doubt is that an “enterprise” existed as defined in

 the First Superseding Indictment and that enterprise engaged in, or its activities affected,

 interstate commerce. The government has charged the same enterprise for these counts as in the

 racketeering conspiracy count, that is, the Rollin 60s Crips, including its leadership, members

 and associates. I have already instructed you on what is necessary for the government to prove

 that the Rollin 60s Crips is an enterprise. Those same instructions apply these Counts.




 AUTHORITY: 3 L. Sand, et al., Modern Federal Jury Instructions-Criminal, Instruction 52-37
 (2007).




                                                  59

Case 4:18-cr-00011-MFU-RSB Document 1076 Filed 11/05/19 Page 59 of 82 Pageid#:
                                    8358
              Second Element—The Enterprise Engaged in Racketeering Activity

        For both VICAR Murder and VICAR Attempted Murder, the next element the

 government must prove beyond a reasonable doubt is that the enterprise engaged in racketeering

 activity. As I have explained before, racketeering activity includes certain state and federal

 crimes. Specifically, the Rollin 60s Crips are alleged to have engaged in the following types of

 racketeering activity: (1) acts involving murder in violation of Virginia state law, (2) witness

 tampering indictable under federal law, (3) obstruction of justice indictable under federal law,

 and (4) conspiring to distribute controlled substances, distributing controlled substances, or

 possessing with intent to distribute controlled substances in violation of federal law.   I have

 already instructed you regarding the elements of these racketeering acts.

        For the Violent Crime in Aid of Racketeering charges contained in Counts 10 and 12 of

 the First Superseding Indictment, the government is not required to prove that a defendant

 committed or agreed to commit a “pattern of racketeering activity.” For these Counts, the

 government must only prove beyond a reasonable doubt that the enterprise was engaged in at

 least one of the crimes I discussed as racketeering activity.

        It is for you to determine whether the enterprise “engaged in” these activities as charged.

 The element is satisfied by showing that members or associates of the enterprise committed

 racketeering activity on behalf of or in connection with the enterprise.




 AUTHORITY: 3 L. Sand, et al., Modern Federal Jury Instructions-Criminal, Instruction 52-38
 (2007).




                                                  60

Case 4:18-cr-00011-MFU-RSB Document 1076 Filed 11/05/19 Page 60 of 82 Pageid#:
                                    8359
                  Third Element – Position in or Associated with the Enterprise

         For both VICAR Murder and VICAR Attempted Murder, the third element the

 government must prove beyond a reasonable doubt is that the defendant had a position in or was

 associated with the enterprise. The government need not prove both; the defendant can either

 have a “position in” or be “associated with” the enterprise to establish this element.

          The term “position in” is not restricted to the traditional employment definition. Under

 this statute, “position in” also means had a role in or was engaged by the enterprise. A person

 with a “position in” an enterprise is someone who was a member of or was employed by the

 enterprise.

         “Associated with” also should be given its plain meaning. To “associate” means to join,

 often in a loose relationship as a partner, fellow worker, colleague, friend, companion or ally . . .

 To join or connect with one another. Therefore, a person is “associated with” an enterprise

 when, for example, he joins with other members of the enterprise and he knowingly aids or

 furthers the activities of the enterprise, or he conducts business with or through the enterprise.

         It is not required that each defendant agree that any particular conspirator had a “position

 in” or “associated with” the enterprise for the entire time the enterprise existed. The government

 also is not required to prove that a defendant agree that any particular conspirator had a formal

 position in the enterprise, or participated in all the activities of the enterprise, or had full

 knowledge of all the activities of the enterprise, or knew about the participation of all the other

 members of the enterprise. Rather, it is sufficient that the government prove beyond a

 reasonable doubt that at some time during the existence of the enterprise, a conspirator was or

 had a “position in” or was “associated with” the enterprise within the meaning of those terms as I

 have just explained and that he or she knew or would know of the general nature of the


                                                    61

Case 4:18-cr-00011-MFU-RSB Document 1076 Filed 11/05/19 Page 61 of 82 Pageid#:
                                    8360
 enterprise, and knew or would know that the enterprise extended beyond his own role in the

 enterprise.




                                               62

Case 4:18-cr-00011-MFU-RSB Document 1076 Filed 11/05/19 Page 62 of 82 Pageid#:
                                    8361
        Fourth Element—The Defendant Committed the Charged Crime of Violence



        For both VICAR Murder and VICAR Attempted Murder, the next element the

 government must establish beyond a reasonable doubt is that the defendant committed the

 alleged violent crime charged in Counts 10 and 12 of the First Superseding Indictment. Here,

 the violent crimes are murder and attempted murder.

        When I instructed you on racketeering activity, I explained to you the definition and

 elements of murder and attempted murder. Those same instructions apply here to the counts for

 VICAR Murder and VICAR Attempted Murder.




 AUTHORITY: 3-52 Modern Federal Jury Instructions-Criminal § 52.07, Instruction 52-40; Va.
 Prac. Jury Instruction § 73:1, Elements; Va. Prac. Jury Instruction § 73:3, Liability of
 conspirators; Va. Prac. Jury Instruction § 80:8, First Degree Murder; Va. Prac. Jury Instruction
 § 80:18, Willful; Va. Prac. Jury Instruction § 80:14, Malice; Va. Prac. Jury Instruction § 80:32,
 Second Degree Murder; Va. Prac. Jury Instruction § 80:36, Second Degree Murder—Malice
 Necessary; Va. Prac. Jury Instruction § 60:5, Principles in the First and Second Degree; Va. Prac.
 Jury Instructions § 80:11, First degree murder—Specific statutory acts (modified); United States
 v. Ayalya, 601 F.3d 256, 265 (4th Cir. 2010); United States v. Cousins, 198 F.Supp.3d 621, 626
 (E.D. Va 2016); United States v. Cuong Gia Le, 316 F. Supp. 2d 355, 361 (E.D. Va 2004).




                                                63

Case 4:18-cr-00011-MFU-RSB Document 1076 Filed 11/05/19 Page 63 of 82 Pageid#:
                                    8362
    Fifth Element—Purpose to Maintain or Increase Position in the Enterprise or to Gain
                             Entrance into the Enterprise

        For both VICAR Murder and VICAR Attempted Murder, the fifth element the United

 States must prove beyond a reasonable doubt is that the defendant’s general purpose in

 committing murder or attempted murder was to maintain or increase position in the enterprise.

 The United States is not required to prove that it was the defendant’s sole or principal motive or

 purpose.

        In determining whether the defendant’s purpose in committing the alleged acts was to

 maintain or increase position in the enterprise, you should give the words “maintain” or

 “increase” their ordinary meanings. You should consider all of the facts and circumstances in

 making that determination. For example, you may consider evidence that the crime, if proved,

 was intended to or served to maintain a position in the enterprise or maintain discipline within

 the enterprise. If the defendant conspired, committed, or attempted to commit the crime because

 he knew it was expected of him by reason of his membership in the enterprise, because he

 thought it would enhance his position or prestige within the enterprise, or because he thought it

 was necessary to maintain the position he already held, this element would be established.

 These examples are only meant by way of illustration. They are not exhaustive.


 AUTHORITY: 3-52-41 Modern Federal Jury Instructions– Criminal § 52.07.




                                                 64

Case 4:18-cr-00011-MFU-RSB Document 1076 Filed 11/05/19 Page 64 of 82 Pageid#:
                                    8363
                              Responsibility for Substantive Offenses


        There are three ways the government can prove the defendant committed the crimes of

 VICAR Murder and VICAR Attempted Murder.

        The first is by proving that the defendant personally committed or participated in the

 individual crime.

        The second is based on the legal rule that all members of a conspiracy are responsible for

 acts committed by the other members, as long as those acts are committed to help advance the

 conspiracy, and are within the reasonably foreseeable scope of the agreement. In other words,

 under certain circumstances, the act of one conspirator can be treated as the act of all, as long as

 the act was reasonable foreseeable. This means that all of the conspirators may be convicted of

 a crime committed by only one of them, even through they did not all personally participate in

 that crime themselves.

        Under this rule, for you to find the defendant guilty of a substantive offense based on the

 conduct committed by an alleged co-conspirator, you must be convinced that the government has

 proven each of the following elements beyond a reasonable doubt.

        One:    that the defendant was a member of the conspiracy charged in Count 1 of the First

                Superseding Indictment;

        Two: After the defendant joined the conspiracy, and while he was a member of it, one

                or more of the other members committed the substantive offense;

        Three: The substantive offense was committed to help advance and further the

                conspiracy; and




                                                  65

Case 4:18-cr-00011-MFU-RSB Document 1076 Filed 11/05/19 Page 65 of 82 Pageid#:
                                    8364
        Four: The substantive offense was within the reasonable foreseeable scope of the

                  conspiracy. The offense must have been one that the defendant could have

                  reasonable anticipated as a necessary and natural consequence of the agreement.

 This does not require proof that the defendant specifically agreed or knew that the substantive

 offense would be committed. But the government must prove that the offense was within the

 reasonable contemplation of the persons who committed the conspiracy. No defendant is

 responsible for acts of others that go beyond the fair scope of the agreement as that defendant

 understood it.

        Third, the defendant may also violate the law even though he does not personally do each

 and every act constituting the offense if he “aided and abetted” the commission of the offense.

 Before the defendant may be held responsible for aiding and abetting others in the commission

 of a crime, it is necessary that the government prove beyond a reasonable doubt that the

 defendant knowingly and deliberately associated himself in some way with the crimes charged

 and participated with the intent to commit the crimes.

        In order to be found guilty of aiding and abetting the commission of a particular crime,

 the government must prove beyond a reasonable doubt that the defendant:

        One            Knew that the crime charged was to be committed or was being

                       committed;

        Two            Knowingly did some act for the purpose of aiding and encouraging the

                       commission of that crime; and

        Three          Acted with the intention of causing the crime charged to be committed.

        Before the defendant may be found guilty as an aider or an abettor to the crime, the

 government must also prove, beyond a reasonable doubt, that someone committed each of the


                                                 66

Case 4:18-cr-00011-MFU-RSB Document 1076 Filed 11/05/19 Page 66 of 82 Pageid#:
                                    8365
 essential elements of the offenses charged as I will explain to you.

        A person takes an affirmative act in furtherance of an offense if he facilitates, that is, if he

 acts to help or assist or make possible, any part – though not necessarily every part – of the

 crime. An affirmative act includes all assistance rendered by words, acts, encouragement,

 support, or presence.

        Merely being present at the scene of the crime or merely knowing that a crime is being

 committed or is about to be committed is not sufficient conduct for the jury to find that a

 defendant aided and abetted the commission of that crime.

        The government must prove that a defendant knowingly and deliberately associated

 himself with the crime in some way as a participant—someone who wanted the crime to be

 committed—not as a mere spectator.




 AUTHORITY: 1A O’Malley, Grenig and Lee, Federal Jury Practice and Instructions, §§ 18.01,
 31.10 (6th ed. 2015)(modified); United States v. Mathis, No. 16-4633, 2019 WL 3437626, at *9
 (4th Cir. July 31, 2019) (upholding instruction on vicarious and co-conspirator liability); United
 States v. Hopson, 754 Fed.Appx. 153, 156 (4th Cir. 2018) (upholding VICAR murder conviction
 against gang leader although he was not present for murder); United States v. Hoyte, 51 F.3d
 1239, 1245 (4th Cir. 1995) (upholding conviction for VICAR murder where defendant aided and
 abetted co-defendants’ commission of a VICAR murder); United States v. Khalil, 279 F.3d 358,
 369 (6th Cir. 2002) (discussing aiding and abetting liability for VICAR offense); United States v.
 Houston, 648 F.3d 806, 818–19 (9th Cir. 2011) (“Instruction No. 36 further directed that the jury
 could convict the defendants of VICAR murder on a Pinkerton theory….The district court
 properly instructed the jury on each of the three elements of Pinkerton liability.”); United States
 v. McGill, 815 F 3d 846 (D.C. Cir); United States v Tse, 135 F.3d 200 (1st Cir. 1998); United
 States v. Diaz, 176 F.3d 52 (2d Cir. 1999); United States v. Olivia, 2019 WL 4212934 (3d Cir.
 2019).




                                                  67

Case 4:18-cr-00011-MFU-RSB Document 1076 Filed 11/05/19 Page 67 of 82 Pageid#:
                                    8366
                            Use of Firearms in Relation to Murder
                         The Nature of the Offense Charged—Count 11

        I will now instruct you on the substantive charges of Using a Firearm in Relation to a

 Crime of Violence. The crimes of violence in the First Superseding Indictment are VICAR

 Murder and VICAR Attempted Murder.


 Count Eleven – Use of a Firearm in Relation to Murder

        Count Eleven of the First Superseding Indictment charges that on or about August 20,

 2016, in in the Western District of Virginia, the defendants, MARCUS JAY DAVIS, KEVIN

 LAMONT TRENT JR., KANAS LAMONT’E TRENT, DESHAUN LAMAR TRENT,

 PHILLIP DAEKWON MILES, and SHABBA LARUN CHANDLER, did knowingly use, carry,

 brandish and discharge a firearm during and in relation to a crime of violence for which they

 may be prosecuted in a court of the United States, that is, aviolation of Title 18, United States

 Code, Section 1959(a)(1), as set forth Count Ten , and in the course of a violation of Title 18,

 United States Code, Section 924(c), caused the death of a person through the use of a firearm,

 which killing is murder as as defined in Title 18, United States Code, Section 1111(a).

        All in violation of Title 18, United States Code, Sections 924(j).




 AUTHORITY: First Superseding Indictment.




                                                  68

Case 4:18-cr-00011-MFU-RSB Document 1076 Filed 11/05/19 Page 68 of 82 Pageid#:
                                    8367
                    The Statutes Defining the Offenses Charged—Count 11

        Section 924(c) of Title 18 of the United States Code provides, in part, that:

        . . . Any person who, during and in relation to a crime of violence . . . uses or
        carries a firearm, or who in furtherance of any such crime, possesses a firearm,
        shall . . .

        Be guilty of an offense against the United States.

        Section 924(j) of Title 18 of the United States Code provides, in part, that:

        Any person who, in the course of a violation of subsection (c), causes the death
        of a person through the use of a firearm shall . . .

        Be guilty of an offense against the United States.

        Section 1111(a) of Title 18 of the United States Code provides, in pertinent part, that:

        Murder is the unlawful killing of a human being with malice aforethought.




  AUTHORITY: Title 18, United States Code, Sections 924(c), 924(j), 1111(a).




                                                 69

Case 4:18-cr-00011-MFU-RSB Document 1076 Filed 11/05/19 Page 69 of 82 Pageid#:
                                    8368
                  The Essential Elements of the Offense Charged—Count 11

        In order to sustain its burden of proof for the crime of using or carrying a firearm during

 and in relation to a crime of violence, as charged in Count Eleven of the First Superseding

 Indictment, the government must prove the following three elements beyond a reasonable doubt:

        One           The defendant committed the crime of murder as identified in Count 10, or

                      aided and abetted the crime of murder;

        Two           During and in relation to the commission of that crime, the defendant

                      knowingly used or carried a firearm; and

        Three         The defendant’s use or carrying of that firearm was during and in relation

                      to the murder of Christopher Motley as contained in Count 10.



        I have previously instructed you on the elements of the underlying crimes of VICAR

 Murder.    It is not necessary for the government to show that the weapon was fired. It is

 sufficient if the proof establishes that the firearm furthered the commission of the murder or was

 an integral part of the underlying crime being committed.




 AUTHORITY: 2A O'Malley, Grenig and Lee, Federal Jury Practice and Instructions, § 39.18
 (6th ed. 2019).




                                                 70

Case 4:18-cr-00011-MFU-RSB Document 1076 Filed 11/05/19 Page 70 of 82 Pageid#:
                                    8369
                         The Nature of the Offense Charged—Count 13

        Count 13 of the First Superseding Indictment charges that on or about August 20, 2016,

 in the Western District of Virginia, the defendants, MARCUS JAY DAVIS, KEVIN LAMONT

 TRENT JR., KANAS LAMONT’E TRENT, DESHAUN LAMAR TRENT, PHILLIP

 DAEKWON MILES, SHABBA LARUN CHANDLER, did knowingly use, carry, brandish and

 discharge a firearm during and in relation to a crime of violence for which they may be

 prosecuted in a court of the United States, that is, a violation of Title 18, United States Code,

 Section 1959(a)(5), as set forth in Count Twelve of this First Superseding Indictment.

        All in violation of Title 18, United States Code, Sections 2 and 924(c)(1)(A)(iii).




 AUTHORITY: First Superseding Indictment.




                                                  71

Case 4:18-cr-00011-MFU-RSB Document 1076 Filed 11/05/19 Page 71 of 82 Pageid#:
                                    8370
                    The Statute Defining the Offense Charged—Count 13



       Section 924(c) of Title 18 of the United States Code provides, in pertinent part, that:

       . . . Any person who, during and in relation to any crime of violence . . . For
       which the person may be prosecuted in a court of the United States, uses or
       carries [or brandishes or discharges] a firearm, . . .

       shall

       be guilty of an offense against the United States.




 AUTHORITY: Title 18, United States Code, Section 924(c).




                                                72

Case 4:18-cr-00011-MFU-RSB Document 1076 Filed 11/05/19 Page 72 of 82 Pageid#:
                                    8371
                  The Essential Elements of the Offense Charged—Count 13

        In order to sustain its burden of proof for the crime of using, carrying, brandishing, or

 discharging a firearm during and in relation to a crime of violence, as charged in Count 13 of the

 First Superseding Indictment, the government must prove the following two elements beyond a

 reasonable doubt:

        One           The defendant used or carried or brandished or discharged a firearm;

        Two           The defendant did so during and in relation to the commission of the

                      crimes of violence as alleged in Count 12, which may be prosecuted in

                      federal court.



        I hereby instruct you as a matter of law that the crime of VICAR Attempted Murder is a

 crime of violence for purposes of Count 13.

        I have previously instructed you on the essential elements of VICAR Attempted Murder.




 AUTHORITY: 2A Kevin F. O’Malley, Jay E. Grenig & William C. Lee, Federal Jury Practice
 and Instructions, § 39.18 (6th ed. 2019)(modified).




                                                 73

Case 4:18-cr-00011-MFU-RSB Document 1076 Filed 11/05/19 Page 73 of 82 Pageid#:
                                    8372
                                   Firearm defined— Count 13

        The term “firearm” means any weapon (including a starter gun), which will or is

 designed to or may readily be converted to expel a projectile by the action of an explosive or the

 frame or receiver of any such weapon.

        You need not find that the firearm was loaded or that it was operable at the time of the

 offense.




 AUTHORITY: 2A Kevin F. O’Malley, Jay E. Grenig & William C. Lee, Federal Jury Practice
 and Instructions, § 39.11 (6th ed. 2019)(modified); 2 L. Sand, et al., Modern Federal Jury
 Instructions, 35-59 (2005); Title 18, United States Code, Section 921(a)(3); United States v.
 Martinez, 912 F.2d 419, 421 (10th Cir. 1990) (Use of unloaded firearm “falls within the
 prohibitions of § 924(c)”); United States v. Munoz-Fabela, 896 F.2d 908, 911 (5th Cir.), cert.
 denied, 498 U.S. 824 (1990) (Firearm need not be loaded); United States v. Theodoropoulos, 886
 F.2d 587, 595 n.3 (3d Cir. 1989) (Firearm need not be operable); United States v. York, 830 F.2d
 885, 891-92 (8th Cir. 1987), cert. denied, 484 U.S. 1074 (1988) (Firearm need not be operable);
 United States v. Gonzalez, 800 F.2d 894, 899 (9th Cir. 1986) (Firearm need not be loaded or
 operable).




                                                 74

Case 4:18-cr-00011-MFU-RSB Document 1076 Filed 11/05/19 Page 74 of 82 Pageid#:
                                    8373
                             “Uses or Carries a Firearm”—Defined

        To “use” a firearm means more than mere possession of a firearm or having it available

 during the crime of violence as alleged in the First Superseding Indictment. The government

 must prove that the defendant actively employed the firearm in the alleged crime of violence.

 “Active employment” may include brandishing, displaying, bartering, striking with, firing, or

 attempting to fire the firearm. It may also include the mere mention or disclosure of a firearm’s

 presence in a manner intended to intimidate or influence others.

        To “carry” a firearm means that the defendant carried the firearm in the ordinary meaning

 of the word “carry,” such as by transporting a firearm on the person or in a vehicle. The

 defendant’s carrying of the firearm cannot be merely coincidental or unrelated to the crime of

 violence. The firearm does not have to be readily accessible.

        In determining whether the defendant used or carried a firearm during and in relation to a

 crime of violence as charged in the First Superseding Indictment, you may consider all of the

 factors received in evidence in the case, including the nature of the underlying crime or crimes of

 violence alleged, the proximity of the defendant to the firearm in question, the usefulness of the

 firearm to the crime alleged, and the circumstances surrounding the presence of the firearm.




 AUTHORITY: 2A Kevin F. O’Malley, Jay E. Grenig & William C. Lee, Federal Jury Practice
 and Instructions, § 39.20 (6th ed. 2015), available at Westlaw (modified); Pattern Crim. Jury
 Instr. 5th Cir. 2.44 (2015) (modified).




                                                 75

Case 4:18-cr-00011-MFU-RSB Document 1076 Filed 11/05/19 Page 75 of 82 Pageid#:
                                    8374
                                “Brandishes a Firearm”—Defined

        The term “brandish” means, with respect to a firearm, to display all or part of the firearm,

 or otherwise make the presence of the firearm known to another person, in order to intimidate

 that person, regardless of whether the firearm is directly visible to that person.




 AUTHORITY: Title 18, United States Code, Section 924(c)(1)(D)(4).




                                                  76

Case 4:18-cr-00011-MFU-RSB Document 1076 Filed 11/05/19 Page 76 of 82 Pageid#:
                                    8375
                                        “Possess”—Defined

        The word “possess” means to own or to exert control over an item or property voluntarily

 and intentionally. The law recognizes two kinds of “possession” – actual possession and

 constructive possession. Actual possession is knowingly having direct physical control or

 authority over a thing at a given time. Constructive possession is when a person has the power

 or intention to exercise dominion or control over a thing, either directly or through another

 person or persons. Constructive possession requires that the person had knowledge of the

 presence of the item.

        The law recognizes also that “possession” may be sole or joint. If one person alone has

 actual or constructive possession of a thing, then possession is sole. If two or more persons

 share actual or constructive possession of a thing, then possession is joint.

        You may find that the element of “possession” as that term is used in these instructions is

 present if you find beyond a reasonable doubt that the defendant had actual or constructive

 possession, either alone or jointly with others.




 AUTHORITY: 2A Kevin F. O’Malley, Jay E. Grenig & William C. Lee, Federal Jury Practice
 and Instructions, § 39.12 (6th ed. 2015), available at Westlaw.




                                                    77

Case 4:18-cr-00011-MFU-RSB Document 1076 Filed 11/05/19 Page 77 of 82 Pageid#:
                                    8376
                   “During and in Relation” to a Crime of Violence—Defined

        The government must prove beyond a reasonable doubt that the firearm had some

 relation to or some connection to the underlying crime of violence as alleged in Count 13.

        A firearm is used, carried, possessed, brandished or discharged “in relation to” a crime of

 violence if it has some purpose or effect with respect to the crime of violence and if its presence

 was not the result of an accident or coincidence. The firearm must have facilitated, or

 potentially facilitated the crime of violence. For example, if a firearm is possessed for

 protection or intimidation, it is possessed “in relation to” the crime of violence offense within the

 meaning of the statute.

        In determining whether the firearm assisted or facilitated the commission of the crime,

 you may consider all of the factors received in evidence in the case, including the nature of the

 underlying crime of violence alleged, the proximity of the defendant to the firearm in question,

 the usefulness of the firearm to the crime alleged, and the circumstances surrounding the

 presence of the firearm.




 AUTHORITY: United States v. Mitchell, 104 F.3d 649, 653 (4th Cir. 1997); United States v.
 Brockington, 849 F.2d 872 (4th Cir. 1988).




                                                  78

Case 4:18-cr-00011-MFU-RSB Document 1076 Filed 11/05/19 Page 78 of 82 Pageid#:
                                    8377
 Aiding and Abetting — Using or Carrying a Firearm During and in Relation to a Crime of
                                       Violence

        There are three ways the government can prove the defendant committed the crimes of

 Possessing, Using, Carrying, Brandishing, or Discharging a Firearm in relation to VICAR

 Murder and VICAR Attempted Murder.

        Like with VICAR Murder and VICAR Attempted Murder, the first is by proving that the

 defendant personally committed or participated in the individual crime.

        The second is based on the legal rule that all members of a conspiracy are responsible for

 acts committed by the other members.

        The third way is that the defendant aided and abetted the offense.

        I have already instructed you on these forms of criminal liability and those instructions

 apply here as well.

        However, to find that a defendant aided and abetted the Possession, Use, Carrying,

 Brandishing, or Discharge of a Firearm in Relation to a Crimine of Violence, you must consider

 an additional element. A person acts with the required intent if he knowingly associates himself

 in some way with the crime and participates in the crime by doing some act to help make the

 crime succeed. This intent requirement is satisfied when a person actively participates in a

 criminal venture with full knowledge of the circumstances constituting the charged offense.

        In the context of aiding and abetting the offense of using or carrying a firearm during and

 in relation to a crime of violence, a person acts with the requisite intent if he had advance

 knowledge that a confederate would use or carry or brandish or discharge a gun during the

 commission of a violent crime. Advance knowledge means knowledge at a time the person can

 attempt to alter the plan or withdraw from the enterprise. Knowledge of the gun may, but does

 not have to, exist before the underlying crime is begun. It is sufficient if the knowledge is

                                                  79

Case 4:18-cr-00011-MFU-RSB Document 1076 Filed 11/05/19 Page 79 of 82 Pageid#:
                                    8378
 gained in the midst of the underlying crime, as long as the defendant continues to participate in

 the crime and had a realistic opportunity to withdraw. You may, but need not, infer that the

 defendant had sufficient foreknowledge if you find that the defendant continued his participation

 in the crime after a gun was displayed or used by a confederate.




 AUTHORITY: Rosemond v. United States, 134 S. Ct. 1240 (2014); United States v. Jones, 761
 F. App'x 210, 212 (4th Cir. 2019); United States v. Nowell, 757 F. App’x 218, 222 (4th Cir.
 2018); United States v. Hare, 820 F.3d 93, 105 (4th Cir. 2016).




                                                 80

Case 4:18-cr-00011-MFU-RSB Document 1076 Filed 11/05/19 Page 80 of 82 Pageid#:
                                    8379
                                Part III – Concluding Instructions

 Verdict—Election of Foreperson—Duty to Deliberate—Unanimity—Punishment—Form of
                        Verdict—Communication with the Court

        Upon retiring to your jury room to begin your deliberation, you must elect one of your

 members to act as your foreperson. The foreperson will preside over your deliberations and will

 be your spokesperson here in Court.

        Your verdict must represent the collective judgment of the jury. In order to return a

 verdict, it is necessary that each juror agree to it. Your verdict, in other words, must be

 unanimous.

        It is your duty as jurors to consult with one another and to deliberate with one another

 with a view towards reaching an agreement if you can do so without violence to individual

 judgment. Each of you must decide the case for himself and herself, but do so only after an

 impartial consideration of the evidence in the case with your fellow jurors. In the course of your

 deliberations, do not hesitate to reexamine your own views and to change your opinion if

 convinced it is erroneous. Do not surrender your honest conviction, however, solely because of

 the opinion of your fellow jurors or for the mere purpose of thereby being able to return a

 unanimous verdict.

        Remember at all times that you are not partisans. You are judges – judges of the facts of

 this case. Your sole interest is to seek the truth from the evidence received during the trial.

        Your verdict must be based solely upon the evidence received in the case. Nothing you

 have seen or read outside of court may be considered. Nothing that I have said or done during

 the course of this trial is intended in any way to somehow suggest to you what I think your

 verdict should be. Nothing said in these instructions and nothing in any form of verdict, is to

 suggest or convey to you in any way or manner any intimation as to what verdict I think you

                                                  81

Case 4:18-cr-00011-MFU-RSB Document 1076 Filed 11/05/19 Page 81 of 82 Pageid#:
                                    8380
 should return. What the verdict shall be is the exclusive duty and responsibility of the jury. As

 I have told you many times, you are the sole judges of the facts.

        The punishment provided by law for the Offenses Charged in the First Superseding

 Indictment is a matter exclusively within the province of the Court and should never be

 considered by the jury in any way in arriving at an impartial verdict as to the Offenses Charged.

        A form of verdicts has been prepared for your convenience.

        You will take this form to the jury room and, when you have reached unanimous

 agreement as to your verdicts, you will have your foreperson write your verdicts on the form,

 date and sign the form, and then return with your verdicts to the Courtroom.

        If it becomes necessary during your deliberations to communicate with the Court, you

 may send a note, signed by your foreperson or by one or more members of the jury, through the

 bailiff. No member of the jury should ever attempt to communicate with the Court by any

 means other than a signed writing and the Court will never communicate with any member of the

 jury concerning the evidence, your opinions, or the deliberations other than in writing or orally

 here in open court.

        Bear in mind also that you are never to reveal to any person – not even to the Court –

 how the jury stands, numerically or otherwise, on the question of whether or not the government

 has sustained its burden of proof until after you have reached a unanimous verdict.




                                                 82

Case 4:18-cr-00011-MFU-RSB Document 1076 Filed 11/05/19 Page 82 of 82 Pageid#:
                                    8381
